Name: 86/131/EEC: Commission Decision of 11 March 1986 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  European Union law;  prices;  means of agricultural production
 Date Published: 1986-04-17

 Avis juridique important|31986D013186/131/EEC: Commission Decision of 11 March 1986 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals Official Journal L 101 , 17/04/1986 P. 0040 - 0040 Finnish special edition: Chapter 3 Volume 20 P. 0191 Swedish special edition: Chapter 3 Volume 20 P. 0191 *****COMMISSION DECISION of 11 March 1986 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals (86/131/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (1), and in particular the fourth paragraph of Article 5 thereof, Whereas Commission Decision 83/471/EEC (2), as amended by Decision 84/375/EEC (3), laid down rules applying to the on-the-spot inspections made by the Community Inspection Committee, as specified in Article 5 of Regulation (EEC) No 1208/81; Whereas as a result of the enlargement of the Community on the one hand and in the light of experience on the other, changes should be made in these rules, in particular in the composition of the Committee and in the frequency of on-the-spot inspections; whereas Decision 83/471/EEC should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 Decision 83/471/EEC is hereby amended as follows: 1. The words 'and of the specific nature of the work to be carried out' are added to the second subparagraph of Article 2 (1). 2. In Article 2 (2): (a) the words 'six members' in the first sentence are replaced by 'nine members', (b) the words 'two Commission experts' in the first indent are replaced by 'three Commission experts', (c) the fourth indent is deleted, (d) the following indent is added: '- three experts from other Member States'. 3. Article 3 (2) is replaced by the following: '2. On-the-spot inspections shall be carried out at least every two years in each Member State and may where necessary be followed by supplementary visits. On such visits the size of the Committee may be reduced. The programme of inspection visits shall be drawn up by the Commission after consulting the Member States. Representatives of the Member State visited may take part in the inspections.' 4. In Article 3 (4) the words 'not later than three weeks prior to each visit ' are replaced by 'as far in advance as possible before each visit'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 March 1986 For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 123, 7. 5. 1981, p. 3. (2) OJ No L 259, 20. 9. 1983, p. 30. (3) OJ No L 196, 26. 7. 1984, p. 53.